Title: From Thomas Jefferson to United States Senate, 9 November 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                        
                        Vacancies having happened, during the last recess of the Senate, in the following offices, I granted
                            commissions to the persons herein named to them respectively. as these commissions will expire at the end of the present
                            session of the Senate, I now nominate the same persons to the same offices respectively for appointment.
                        James Prince of Massachusets Marshal of the district of Massachusets.
                        Lemuel Trescott of Massachusets Collector & Inspector of the district & port of Machias.
                        Jonathan Bull of Connecticut Commissioner of loans for the state of Connecticut.
                        Jonathan Palmer of Connecticut Surveyor & Inspector of the revenue for the port of Stonington.
                        John Vemor of New York, Surveyor & Inspector of the revenue for the port of Albany.
                        Oliver Wayne Ogden of New Jersey, Marshal of the district of New Jersey.
                        John Shee of Pensylvania, Collector of the district of Philadelphia.
                        Lewis Ford of Maryland Surveyor & Inspector of revenue for the port of Llewellynsburg.
                        Lemuel P. Spence of Maryland Collector of the district & Inspector of revenue for the port of Snowhill.
                        Robert Brent, Thomas Peter, Wm. Thornton, Joseph Sprigg Belt, Thomas Corcoran, Samuel N. Swallwood,
                            Robert Alexander, Richard Parrot, Thomas Fenwick, John B. Kirby, John Ott, Samuel H. Smith, Daniel Rapine, Nicholas Young
                            & John Threlkeld of the county of Washington in Columbia, justices of the peace for the same county.
                        George Gilpin, Charles Alexander junr. Jonah Thompson, Abraham Faw, Cuthbert Powell, Alexander Smith,
                            Jacob Hoffman, George Slacum, Elisha Cullen Dick, John Mc.Kinney, Robert Young, Joseph Dean, Amos Alexander, Clement
                            Sewell, Richard Libby, John Richards & Henry O’Reily of the county of Alexandria in Columbia justices of the peace for
                            the same county.
                        Alexander Moore of Columbia Register of wills for the county of Alexandria in Columbia.
                        John Mc.Kinney of Columbia Surveyor & Inspector of revenue for the port of Alexandria.
                        Larkin Smith of Virginia Collector of the district of Norfolk & Portsmouth.
                        Thomas Nelson of Virginia Collector of the district & Inspector of revenue for the port of York town.
                        Jacob Decamp of Virginia Surveyor of the port of Charlestown in the district of Missisipi.
                        John S. West of N. Carolina, Marshal of the district of North Carolina.
                        Robert Cochrane of N. Carolina, Collector for the district of Wilmington in N. Carolina.
                        William H. Ruffin of N. Carolina Surveyor & Inspector of the revenue for the port of Windsor.
                        Abraham Bissent of Georgia, Collector for the
                            district of St. Mary’s.
                        George M. Bibb of Kentucky, Attorney of the US. for the district of Kentucky.
                        James W. Moss of Kentucky, surveyor of the port of Limestone.
                        Richard Ferguson of Kentucky, Surveyor & Inspector of revenue for the port of Louisville.
                        Joseph Buell of Ohio, Surveyor of the port of Marietta.
                        Thomas Bolling Robertson of Virginia Secretary of the territory of Orleans.
                        Samuel Croudson of Orleans Naval officer for the port of New Orleans.
                        Thomas H. Williams of the Missisipi territory Secretary of the sd territory.
                        Lemuel Henry of the Missisipi territory Reciever of the public monies for the lands of the US. East of
                            Pearl river.
                        Jonathan Davis of the Missisipi territory Surveyor of the Port of Natchez.
                        John Coburn of Kentucky, one of the judges of the territory of Louisiana.
                        Gideon D. Cobb of Indiana territory, Surveyor of the port of Massac.
                        Return Jonathan Meigs junr. of Louisiana one of the judges of the territory of Michigan.
                        
                        James Abbot of Michigan Reciever of public monies for lands of the US. at Detroit.
                        John Mc.Clallan of Maryland Consul for the US. at the port of Batavia
                        
                            Th: Jefferson
                            
                            Nov. 9. 1807.
                        
                    